  Case 19-10214 Doc          173 Filed 07/24/19 Entered            07/24/19 14:56:13
               Desc         Main Document            Page           1 of 3


                 UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF VERMONT
______________________________

In Re:

HERMITAGE INN REAL ESTATE                                     Chapter 11
HOLDING COMPANY, LLC,                                         Case Nos. 19-10214 (CAB) and
                                                              19-10276 (CAB)
and                                                           Jointly Administered

HERMITAGE CLUB, LLC,

     Debtors.
______________________________


JOINDER OF TOWN OF WILMINGTON TO UNITED STATES TRUSTEE’S MOTION
TO CONVERT CHAPTER 11 CASES AND OBJECTION TO DEBTORS’ MOTION FOR
 FINAL ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POST PETITION
  FINANCING PURSUANT TO 11 U.S.C. §§ 105(c), 362 AND 364(c) AND (d), (II)
    GRANTING LIENS AND SUPERPRIORITY CLAIMS TO THE DIP LENDER
  PURSUANT TO 11 U.S.C. § 364(c) AND (III) SCHEDULING A FINAL HEARING
                 PURSUANT TO BANKRUPTCY RULE 4001


         NOW COMES, the Town of Wilmington (the “Town”), by and through its

attorney, Edward G. Adrian, Esq., of Monaghan Safar Ducham PLLC, and hereby files

its Notice of Joinder in Support of the United States Trustee’s above-stated United

States Trustee’s Motion to Convert or Dismiss Chapter 11 Cases or in the Alternative to

Appoint a Chapter 11 Trustee (the “Conversion Motion”) [Doc. 136] and Objects to

Debtors’ Motion for Final Order (I) Authorizing the Debtors to Obtain Post Petition

Financing Pursuant to 11 U.S.C. §§ 105(c), 362 and 364(c) and (d), (II) Granting Liens

and Superpriority Claims to the DIP Lender Pursuant to 11 U.S.C. § 364(c) and (III)

Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 (the “Final DIP

Motion”); and further avers as follows:
     Case 19-10214 Doc        173 Filed 07/24/19 Entered             07/24/19 14:56:13
                  Desc       Main Document            Page            2 of 3


I.      THE CONVERSION MOTION

        As set forth in Berkshire Bank’s Notice of Joinder [Doc. 159] in the opinion of

Harper Sibley, former President and General Manager of the Hermitage Club, Debtor’s

plan requires “far too much debt”; is “entirely unrealistic”; will “create no

value” and perhaps most importantly will “generate management chaos….” Id. at

3 (emphasis in original). A political subdivision of the State of Vermont should not be

subjected to no value, unrealistic scenarios, involving debt and chaos…there is enough

of that going on right now outside the boarders of Vermont. Berkshire Bank endorses

converting this matter to a Chapter 7 proceeding. Id. at 4.

        As set forth in the Ad Hoc Committee’s Joinder [Doc. 162] “the Debtors are

literally pad-locked and there is no money contained in the final DIP Motion to

transition the Debtors back to going concerns.” Id. at 8. The Ad Hoc Committee also

endorses converting this matter to a Chapter 7 proceeding. Id. at 9.

        Barnstormer Summit Lift, LLC (“Barnstormer”) endorses converting this matter

to a Chapter 7 proceeding in its Joinder [Doc. 161]. Id. at 2.

II. DEBTORS’ FINAL DIP MOTION

        Debtors’ Motion referenced in the caption above [Doc. 147] asserts that the DIP

financing will help support “real estate tax obligations.” Id. at 33. Debtors double down

on this claim by asserting in the Joint Stipulation [Doc. 166] that the DIP budget

includes “Real Estate Taxes” for a sixteen week period in the amount of $286,000.00

Id. at 10. Berkshire Bank contests this number in its Objection [Doc. 167] and states

that the DIP budget “provides for payment of $286,000 during week five of the Budget

Period for real estate taxes. The Debtors will owe $379,809.85 in real estate taxes on or

before September 15, 2019…. The Bank submits that the Debtors will be approximately


                                             2
  Case 19-10214 Doc          173 Filed 07/24/19 Entered             07/24/19 14:56:13
               Desc         Main Document            Page            3 of 3


$94,000 short in the payment of real estate taxes.” Id. at 9. The Town agrees that

Debtor’s estimate is short of the amount actually owed, and estimates the total amount

owed to Wilmington (not any other municipality) on September 15, 2019 at

$346,000.46.

      The Town was not able to conduct and tax sales on the Debtors’ properties that

had not been previously paid by the Bank, nor was it able to conduct tax sales on

properties in which the Debtors have an interest (mostly through holding a mortgage).

However, it is not unreasonable to infer that these properties, outside of Berkshire

Bank’s ambit, will continue to be delinquent in respect to new taxes. The Town’s

estimate of $346,000.46 is based on future taxes owed by September 15, 2019 for both

the Debtors properties AND for those properties in which the Debtors have an interest.

      WHEREFORE, the Town JOINS the United States Trustee’s Motion to Convert

and along with Berkshire Bank, the Ad Hoc Committee, and Barnstormer supports the

conversion of the Chapter 11 proceedings to Chapter 7 proceedings, believing that it will

provide the most benefit to the greatest number of people, in the most expedient way

possible, in getting the Debtors’ properties operational once again and consequently

paying the associated real estate taxes in a manner that is not chaotic and ad hoc.

      The Town OPPOSES the Debtors’ Final DIP Motion.

      Dated at Burlington, VT this 24th of July, 2019.

                                                TOWN OF WILMINGTON

                                                By:/s/ Edward G. Adrian
                                                Edward G. Adrian, Esq.
                                                Monaghan Safar Ducham PLLC
                                                156 Battery Street
                                                Burlington, VT 05401
                                                (802) 660-4735
                                                eadrian@msdvt.com


                                            3
